The one basically vital question in this case is whether two or more school districts, acting to establish a joint school as authorized by Sec. 1801 of the School Code,1 may provide in the required written agreement (see Sec. 1803) a fixed period for the duration of the agreement and the continuance of the joint school. The question arises under an agreement of February 6, 1915, between the plaintiff and defendant school districts for the establishment and maintenance of a joint high school. Paragraph "Twelfth" of the agreement provides, in part here material, that "This agreement shall be and remain in force for a period of thirty years from the date of the execution thereof, . . .". The paragraph contains a further clause that "the [agreement] may be cancelled and the said High School discontinued at any time by the majority vote of the directors of each of the said districts", as, of course, it manifestly could be. Does not Sec. 1808 of the Code, itself, direct that "The several school districts establishing any joint school . . . may, at any time by a majority vote of the school directors of their respective districts, discontinue any such joint school . . ."? How, then, can any inter partes arrangement in such connection validly add to or transgress the relevant provisions of the Code? *Page 86 
The learned court below held, and I think rightly, that the stipulation in the agreement here involved that it should "be and remain in force for a period of thirty years" was in direct conflict with Sec. 1808 of the Code and was, therefore, a nullity; and, further that inasmuch as the joint high school in question has not yet been discontinued by a majority vote of the school directors of the respective districts, as required by Sec. 1808, the agreement continues in full force and effect.
But, this court now holds to the contrary on the basis of an inference which it derives from the provision in Sec. 1803 that ". . . the several districts intending to establish [a joint school] . . . shall first enter into . . . a written agreement . . . that such proposed joint school . . . shall be established and maintained by the several districts, in such manner and proportion, and upon such terms as the several districts may then agree upon, . . .". From that provision, the majority of this court forthwith infer that one of the permissible terms of the agreement for a joint school is the fixing of a period of years for the duration of the agreement. Thus the majority concludes, — "Certainly the permission to fix by agreement the terms upon which a joint school should be established and maintained includes the right to determine by such agreement the period of its duration". But, that does not logically follow by any means. In reality, the inference amounts to judicial interpolation in Sec. 1803 of a wholly non-germane matter. What Sec. 1803 deals with is theestablishment and maintenance and not with the discontinuanceof a joint school. For the latter eventuality Sec. 1808 is the competent enactment which prescribes the means for discontinuing a joint school once it is established and maintained in accordance with the written agreement provided for by Sec. 1803.
Not only is there no reasonable ground for reading into Sec. 1803 something not within the purview of its plain words, but the reciprocal attendant impingement *Page 87 
upon what the legislature did provide in Sec. 1808, relative to the discontinuance of a joint school, constitutes a direct violation of old and well-established rules of statutory construction. "Every law shall be construed, if possible, to give effect to all its provisions": Statutory Construction Act of May 28, 1937, P. L. 1019, Art. IV, Sec. 51, 46 P. S. § 551. And, that means full effect. The presumption is "That the Legislature intends the entire statute to be effective and certain": Statutory Construction Act, cit. supra, Art. IV, Sec. 52, 46 P. S. § 552. If school districts are to be permitted to prescribe a fixed period for the maximum duration of an agreement for the establishment and maintenance of a joint school, then the intendment of Sec. 1808 will be effectively circumvented to a large extent. The time comes, as in the instant case, when the joint school is discontinued without a majority vote of the school directors of the respective districts contrary to the plain intendment of Sec. 1808.
In justification of the construction thus placed upon the pertinent sections of the School Code, the majority opine that ". . . it would seem to be a wise policy of the law to permit school districts to agree on the maintenance of a joint school for only a limited or experimental period . . .", specifying a variety of reasons. But, the answer to that suggestion is that any question of policy concerning the maintenance or operation of the public schools is primarily and peculiarly a matter for the legislature. It is not to be overlooked that the parties litigant in this case are coördinate agencies of the Commonwealth within their respective districts for public school purposes and that their present controversy arises out of their agreement for the establishment and maintenance of a joint high school, — a matter fully qualifying as the concern and responsibility of the General Assembly by virtue of specific constitutional mandate: Article X, Section 1, of the Pennsylvania Constitution. In Wilson v. Philadelphia SchoolDistrict, 328 Pa. 225, 231, 195 A. 90, this court noted that "The Constitution of 1874 *Page 88 
. . . directed the legislature to maintain 'a thorough and efficient system of public schools': Article X, Section 1. The school system, or the school districts, then, are but agenciesof the state legislature to administer this constitutional duty". (Emphasis supplied).
Indeed, it is not easy to understand why, in a case such as this, we do not, by rule, require notice to the Superintendent of Public Instruction with leave to him to appear and be heard. Compare the amendment of May 13, 1925, P. L. 634, Sec. 2, 24 P. S. § 1633, which provides that "The State Council of Education is hereby authorized and directed to investigate and to aid in the establishment of consolidated and joint consolidated schools, and to inspect and approve such schools, as hereinafter provided". It will hardly be disputed that the State's interest in the matter is both evident and extensive and may be seriously affected in its absence. Because of the constitutionally imposed burden in respect of the public schools, as above shown, the legislature's duty in the premises is by no means at an end upon the enactment of a statute relating to the public schools. Any thought, therefore, that the reciprocal obligations and commitments of school districts, duly assumed and made under direct legislative authority for the establishment and maintenance of joint schools (Art. XVIII of the School Code), are to be judicially contemplated as private rights are contemplated and dealt with as the Law Merchant might ordain for private individuals is to my mind a patent misconception.
Insofar as judicial inquiry into policy may be appropriate in the ascertainment and enforcement of legislative intent, I suggest that the cogent reasons are on the side of preventing the discontinuance of a joint school except upon the majority vote of the school directors of the respective signatory districts as Sec. 1808 provides.
The majority say that ". . . . an agreement for a designated period is, after all, nothing but an advance *Page 89 
consent by both parties to the discontinuance of the school at the end of that period . . .". But, why should the school directors of one generation act conclusively in an important school matter many years in advance of the time that such action is designed to become effective? Contrary to the view of the majority, to so determine the discontinuance of a joint school at some definite date in the remote future does ". . . encroach upon the freedom of action of future boards", for, while ". . . the latter would have the power, at the end of the period named in the agreement, to continue the joint school", the continuance would occur only ". . . if the boards of both districts should so desire", — a situation which is diametrically the reverse of the intendment of Sec. 1808. Thus, instead of majority action of the directors of the respective districts for the discontinuance of a joint school, as Sec. 1808 contemplates, under the construction now placed by this court upon the provisions of Article XVIII of the School Code, it will require majority action of the directors of the respective districts to continue a joint school after a specified period of years when, in nine out of ten of such cases, the joint school will very likely be more to the advantage of one of the participant districts than to the other. But, that furnishes no real justification for an exparte discontinuance of a joint school. The supposedly disproportionate burdens and benefits to the respective districts after a period of operation is a foreseeable possibility from the day a joint school is established. That contingency is outweighed by the advantages to be had by the pupils of both districts from the joint school. And, if they are to be maintained, when once established, without disruption, then their discontinuance should be judicially discountenanced except when that is accomplished in the manner specified by the legislature in Sec. 1808 of the School Code. Neither board of respective contracting districts can properly be elevated to the position of exclusive agent of the State for determining whether a *Page 90 
joint school should be discontinued: cf. Walker's Appeal,332 Pa. 488, 492, 2 A.2d 770.
The whole legislative scheme of joint schools is that action for such a school ". . . shall be by a majority vote of each of the separate district boards which make up a joint board1 [the footnote cites Sec. 1804 of the School Code]. Each district is powerless to act alone, nor may the joint board act on a simplemajority vote of its members": Walker's Appeal, loc. cit. supra. (Emphasis supplied). Yet, in the instant case, in a matter so vital to an established joint school as the question of its continuance, the action to discontinue was taken by even less than "a simple majority vote of its [the joint board's] members". As the record in this case shows, the five members of the board of the Irwin School District voted unanimously not to discontinue the joint school, while but five of the seven members of the board of the North Huntingdon Township School District voted to discontinue, the other two members voting notto discontinue, for an aggregate vote among the whole number of the members of the joint board of seven to five not to discontinue.
For the reasons herein given, which the learned court below so clearly set forth, I think the decree should be affirmed, and, accordingly, dissent.
1 Act of May 18, 1911, P. L. 309, Art. XVIII, which embraces Secs. 1801 to 1808, both inclusive, and relates to "Joint Schools", 24 P. S. § 1611 et seq.